Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/30/21 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second docking interface must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 4, 7-9, and 11-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the metes and bounds of “payload module” are unclear with regards to all of the different types of modules are broadly considered “payloads” so it is unclear what type of payloads applicant intends to cover with this phrase, etc.
	The art rejections below have been treated as best understood by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-9, 11, and 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over Burema US 2014/0303814.

Regarding claim 1, Burema teaches a modular unmanned aerial system comprising: 
a chassis for attaching components of the modular unmanned aerial system (as shown in figure 4 with various components attached to the chassis); 
one or more rotary wings, each of the one or more rotary wings drivable by a respective motor (320/340 as shown in figure 4); 
a central controller for controlling operation of the modular unmanned aerial system (310 of figure 4/figure 10); 

a first docking interface attached to the chassis and adapted for removably and interchangeably attaching each of the plurality of interchangeable modules (taught with regards to the detachable/ interchangeable toolsets as shown at 330 in figure 4 and summarized in paragraph 0056);
but does not specify a second docking interface attached to the chassis and adapted for removably attaching a first battery module, the first battery module interchangeable with a like battery module when the first battery module is depleted.
However, interchangeable battery modules are extremely well known in the art (Goldstein US 2018/0297704 figure 5 is just one of numerous examples; furthermore, Burema does teach interchanging batteries paragraph 0053/Table 2). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such interchangeable battery modules/functions, in order to provide efficient means of being able to reuse the system when a battery module is expensed, which is the extremely well known purpose of such interchangeable battery modules.

Regarding claim 2, Burema teaches the modular unmanned aerial system of claim 1, wherein the first docking interface includes a receptacle on an underside of said chassis configured to removably receive a complementary connecting member on the plurality of interchangeable modules (as inherently summarized in figures 4-9, etc.).


However, Burema’s figure 4 suggests such a mounting location, and such mounting locating is extremely well known in the art. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a mounting location, in order to provide the best balance of components for the system, which is the well-known reason for such a mounting location, etc.

Regarding claim 7, Burema teaches the modular unmanned aerial system of claim 1, further comprising an electrical interface for operably electrically connecting the first battery module to an attached one of the plurality of interchangeable modules (inherent as suggested in figure 10 and summarized in paragraph 0072).

Regarding claim 8, Burema teaches the modular unmanned aerial system of claim 1, further comprising an electrical interface for operably electrically connecting the first battery module to an electrical circuit in the chassis (see previous rejections).

Regarding claim 9, Burema teaches the modular unmanned aerial system of claim 1, wherein said central controller is configured to operably communicate with the plurality of interchangeable modules when attached to the first docking interface (as inherently previously described in at least paragraph 0072 and 0050).

Regarding claim 11, Burema teaches the modular unmanned aerial system of claim 1, but does not specify wherein the optical module includes a camera attached to a gimbal rotatable about a yaw axis in the modular unmanned aerial system.
Burema; however, does teach “vision toolsets” (paragraph 0070); and such types of optical modules are extremely well known in the art. Therefore, it would have been obvious to one having 

Regarding claim 14, Burema teaches the modular unmanned aerial system of claim 1, but does not specify wherein the firearm cartridge module includes a plurality of ammunition rounds.
However, use of unmanned systems with firearms/ammunitions is obvious (evidenced at least by Scott US 2003/0213869 paragraph 0022). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a modular device, in order to protect the land surveyed by the system.

Regarding claim 15, Burema teaches the modular unmanned aerial system of claim 1, wherein the central controller includes a flight control system (as previously described).

Regarding claim 16, Burema teaches the modular unmanned aerial system of claim 15, wherein the flight control system is configured to be communicatively coupled with the modular devices (as previously described); but does not specify a scanning module.
However, scanning modules are obvious in the art. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a modular device, in order to efficiently maintain the land surveyed by the system for example, etc.

Regarding claim 17, Burema teaches the modular unmanned aerial system of claim 15, but does not specify wherein the flight control system is configured to operate in a GPS-denied environment.
However, navigation before the use of GPS is old and well-known in the art. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such flight control data, in order to enable the system to continue operations in a GPS failure incident; since broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.   


However, such modules are obvious in the art (as previously described). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such functions, in order to protect the land being surveyed by the system; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.   

Regarding claim 19, Burema teaches the modular unmanned aerial system of claim 18, but does not specify wherein the one or more large caliber munitions is selected from the group consisting of a grenade, a rocket propelled grenade, and precision guided munition.
However, such munitions are obvious in the art. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such elements, in order to protect the land being surveyed by the system; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.   

Regarding claim 20, Burema teaches the modular unmanned aerial system of claim 1, but does not specify wherein the large caliber munitions module forms a nacelle hardpoint.
However, such munitions are obvious in the art. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such elements, in order to protect the land being surveyed by the system; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.   


Regarding claim 21, Burema teaches the modular unmanned aerial system of claim 1, but does not specify wherein the hazard sensing module includes a sensor for sampling airborne contaminants along a flight path.
However, such functions are obvious in the art (as evidenced at least by Meffert US 2016/0214715 paragraph 0107). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such functions, in order to protect the land being surveyed by the system; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.   

Regarding claim 22, Burema teaches the modular unmanned aerial system of claim 1, further comprising an electronic memory associated with the central controller for storing one or both of program instructions and data (paragraph 0112).

Regarding claim 23, Burema teaches the modular unmanned aerial system of claim 1, but does not specify further comprising one or more inflatable portions on the chassis.
However, such functions are obvious in the art (as evidenced at least by Olson US 2018/0022310). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such functions, in order to protect the system in case of failure; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.   

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Burema in view of Chan US 2016/0205872.

Regarding claim 12, Burema teaches the modular unmanned aerial system of claim 1, but does not specify wherein the payload module includes a fuel agent and an oxidizing agent.
Chan; however, does teach such a module (figure 4B and paragraph 0039). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a module, in order to enhance functions of the system.

Regarding claim 13, Burema teaches the modular unmanned aerial system of claim 1, but does not teach wherein the payload module includes thermite.
Chan; however, does teach a flame producing module (as previously described). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a module, in order to enhance functions of the system.
Furthermore, thermite is a known flame producing material. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such material, in order to meet particular flame producing preferences; since it has been held that a prima facie obviousness exists where the selection of a known material is based on its suitability for its intended use.

Response to Arguments
Applicant's arguments filed 4/30/21 have been fully considered but they are not persuasive.
	In response to applicant’s argument that the use of noting references relied upon for support in the “extremely well known in the art”/”official notice” obviousness statements is improper, these arguments are not convincing. The use of such references in such statements are utilized in the spirit of compact prosecution to provide efficient support for limitations/functions that are ridiculously well known in the art. The references are not being used within the rejection as a combination of references, but instead as evidence that such recited functions are ridiculously well known.

In response to applicant's argument that the above rejections do not render the recitations of claim 19-20 as obvious, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Furthermore again, the claims do not provide any limitations reciting any novel combination of elements/functions (see previous paragraph). 
	In the spirit of compact prosecution, the Examiner suggests the applicant amend the claims to recite a novel combination of elements/functions. It appears to the Examiner that the claims thus far merely recite various combinations of well-known elements/functions broadly incorporated into a UAV. Another suggestion could be to narrow the combination of types of modules/inflatable features of applications UAV into independent form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889.  The examiner can normally be reached on Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644